Concurring and Dissenting Opinion by
FOLEY, J.
Pro se Defendant-Appellant Donna May Tarapé (Tarapé) contends her convictions are not “supported by substantial evidence.” Ta-rapé additionally contends the district court committed “reversable [sic] error by failing to follow the procedural mandates” set forth in Hawaii Revised Statutes (HRS) § 805-13 (Supp.2004) in that “the police officer issuing the citations failed to cite the registered owner, and the District Court failed to require the registered owner to appear in court.”
There are no transcripts in the record of any district court proceeding. Pursuant to Hawai'i Rules of Appellate Procedure (HRAP) Rule 10(b)(1)(A) and (3),1 Tarapé “had a duty to include the relevant transcripts of proceedings as a part of the record on appeal.” Lepere v. United Pub. Workers, Local 646, 77 Hawai'i 471, 474, 887 P.2d 1029, 1032 (1995). “Because the record on .appeal does not contain any transcripts of the relevant hearings, ... we therefore have an insufficient basis in the record before us to conclude” (Id.) that Tarape’s convictions are not supported by substantial evidence and that the district court failed to follow the procedural mandates set forth in HRS § 805-13 as contended by Tarapé.
Therefore, I would affirm.

. Hawai'i Rules of Appellate Procedure Rule 10(b)(1)(A) and (3) provides:
Rule 10. The record on appeal.
[[Image here]]
(b) The transcript of proceedings.
(1) REQUEST TO PREPARE TRANSCRIPT.
(A) When an appellant desires to raise any point on appeal that requires consideration of the oral proceedings before the court or agency appealed from, the appellant shall file with the clerk of the court appealed from, within 10 days after filing the notice of appeal, a request or requests to prepare a reporter's transcript of such parts of the proceedings as the appellant deems necessary that are not already on file.
[[Image here]]
(3) DUTY OF THE APPELLANT IN INSUFFICIENCY OF THE EVIDENCE APPEALS. If the appellant intends to urge on appeal that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant shall include in the record a transcript of all evidence relevant to such finding or conclusion.